Title: [Diary entry: 24 October 1770]
From: Washington, George
To: 

Wednesday 24th. We left our Incampment before Sunrise, and abt. Six Miles below it, we came to the Mouth of a pretty smart Creek comg. in to the Eastward calld by the Indians Split Island Creek, from its running in against an Island. On this C[ree]k

there is the appearance of good Land a distance up it. Six Miles below this again, we came to another Creek on the West side, calld by Nicholson Weeling  and abt. a Mile lower down appears to be another small Water coming in on the East side, which I remark, because of the Scarcity of them; & to shew how badly furnishd this Country is with Mill Seats. Two or three Miles below this again, is another Run on the West side; up which is a near way by Land to the Mingo Town; and about 4 Miles lower comes in another on the East at which place is a path leading to the settlement at Redstone. Abt. A Mile & half below this again, comes in the Pipe Creek so calld by the Indians from a Stone which is found here out of which they make Pipes. Opposite to this (that is on the East side), is a bottom of exceeding Rich Land; but as it seems to lye low, I am apprehensive that it is subject to be overflowd. This Bottom ends where the effects of a hurricane appears by the destruction & havock among the Trees. Two or three Miles below the Pipe Creek is a pretty large Creek on the West side calld by Nicholson Fox Grape Vine by others Captema Creek on which, 8 Miles up it, is the Town calld the Grape Vine Town; & at the Mouth of it, is the place where it was said the Traders livd, & the one was killd. To this place we came abt. 3 Oclock in the Afternoon, & findg. no body there, we agreed to Camp; that Nicholson and one of the Indians might go up to the Town, & enquire into the truth of the report concerning the Murder.